16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
NATIONAL SUPER MARKETS, INC., Appellant,v.TUCKER HOUSEWARES, INC.; Angelo Santino, Appellees.
No. 93-2328.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 15, 1993.Filed:  January 11, 1994.

Before MAGILL, Circuit Judge, BRIGHT, Senior Circuit Judge, and VAN SICKLE,* Senior District Judge.
PER CURIAM.


1
After settling a lawsuit with its customer (the Engles) for $355,000, National Super Markets, Inc.  (National) sought contribution or indemnity from two other parties allegedly liable to the customer.  These parties are defendants Angelo Santino and Tucker Housewares (Tucker).  The district court granted summary judgment for these defendants and National appeals.  We affirm.


2
The Engles had originally sued National for recovery of damages based on negligence.  National settled with the Engles, and the parties entered into a release agreement in which National and the Engles preserved certain rights:  the customer preserved its right to sue other tortfeasors (including Tucker) for damages, and National preserved its rights against Tucker and others who may have sold or distributed the storage bins which had collapsed onto Mrs. Engle.


3
Later, the Engles sought damages from Tucker in a separate lawsuit.  Tucker settled with the Engles for $150,000 and these parties executed an agreement which fully released Tucker and all other tortfeasors from further liability.


4
National's instant suit followed this second settlement.  In denying relief Chief District Judge Edward L. Filippine wrote a comprehensive opinion which detailed why National's claims for contribution and indemnity, both contractual (stemming from a purchase order) and non-contractual, failed.


5
We have reviewed the record and the contentions of the parties.  The trial court's disposition of this case shows neither error of law or fact.  Accordingly, we affirm.  See Eighth Circuit Rule 47B.



*
 The HONORABLE BRUCE M. VAN SICKLE, Senior United States District Judge for the District of North Dakota, sitting by designation